Citation Nr: 0719728	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for Post Traumatic 
Stress Disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 until 
December 1945.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating allowed.

2.  The veteran's PTSD has manifested by social impairment 
with reduced reliability and productivity due to such 
symptoms as: disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an 
increased initial evaluation in excess of 10 percent for 
bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R.§4.87, Diagnostic Code 6260 (2006).

2. The criteria for a 50 percent evaluation for PTSD, but no 
higher, have been approximated.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2003, November 2004, and July 2005.  
The RO also sent the veteran information concerning the 
assignment of a disability rating and an effective date for 
benefits should service connection be granted, as required 
under Dingess v. Nicholson, 19 Vet. App. 473 (2006), with the 
October 2006 Supplemental Statement of the Case and a January 
2007 letter to the veteran.  

The RO provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The veteran 
and his representative have not made the RO or the Board 
aware of any supporting information not in the record of 
evidence that needs to be obtained in order to fairly decide 
this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Tinnitus Claim

The RO granted service connection, with a 10 percent 
evaluation, for tinnitus in a July 2004 rating decision.  The 
veteran is seeking an increased evaluation for this initial 
rating, requesting separate ratings for each ear.  The 
veteran's request was denied by the RO due to the fact that 
10 percent is the maximum evaluation allowable for tinnitus.  
38 C.F.R. § 4.87.  Diagnostic Code (DC) 6260.  There are no 
provisions for a separate evaluation for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the  
Federal Circuit concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations,  38 
C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a  
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  The stay of adjudication of tinnitus rating cases 
was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.   
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

The PTSD Claim

The veteran contends that his PTSD is more disabling than 
currently evaluated.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the appeal should be granted, to the 
extent that a 50 percent evaluation is warranted for the 
disorder.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155.  38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

For historical purposes, it is noted that service connection 
for PTSD was established by the RO in an October 2002 
decision, based in part on a review of the evidence that 
showed that the veteran engaged in combat during World War II 
and a contemporaneous VA examination report that indicated 
that he suffered from the disorder.  A 30 percent evaluation 
was ultimately assigned effective in April 2002 based on 
medical evidence of record at the time. 

In November 2004, he veteran filed a claim for an increased 
rating for his service-connected PTSD.  Relevant evidence 
includes an October 2004 outpatient record which indicates 
that the veteran had difficult bouts of PTSD, which were 
exacerbated by the failing memory of his wife, and had a GAF 
score of 55.  

The veteran underwent another VA examination for PTSD in 
January 2005, during which he informed the examiner that in 
recent years he got emotional more easily.  The veteran 
complained of crying when discussing service memories and had 
become increasingly disturbed by his painful memories of 
battle and the concentration camp.  Caring for his dependant 
wife had also taken a toll on him.  

The examiner found the veteran to not show evidence of a 
psychosis, a thought disorder, delusions, or hallucinations.  
The veteran was reasonable, rational, and coherent, but 
admitted to being depressed and feeling anxious.  The veteran 
also spoke of painful memories that have worsened due to the 
war in Iraq and after viewing a Holocaust movie.  He was more 
emotional and unable to control his crying.  The veteran no 
longer attended the meetings of his different organizations.  
The veteran was also found to have intact cognitive 
abilities, to function well, to have a good fund of 
knowledge, to be competent to handle his funds, and to have 
fair insight and judgment.  However, the examiner found the 
veteran to have chronic PTSD, with the added stresses of his 
wife's failing health and his financial problems.  The 
examiner also found the veteran's cluster of PTSD symptoms to 
have grown worse in the last few years, to the extent that it 
has negatively affected his overall functioning and social 
life rather badly.  The examiner further noted that the 
veteran's PTSD caused him a great deal of pain, agony, and 
discomfort.  The veteran had a GAF score of 50.  

The January 2005 to September 2006 VA outpatient records 
continued to note that the veteran had numerous PTSD symptoms 
and that the situation in Iraq and images of the Holocaust 
had revived the veteran's stress and reminded him of his 
service experiences.  The veteran's GAF score ranged from 50-
55.  Additionally, the September 2006 record assessed the 
veteran as having major depressive disorder.  

By September 2006, according to a VA progress note, the 
veteran complained of trouble due to "an emotional 
blockage" that occurred when he spoke about emotionally 
charged issues, whereby he is unable to speak and has to 
collect himself before returning to the conversation.  The 
examiner also found the veteran to not believe an alleviation 
of his PTSD symptoms to be possible and to have a blunted 
affect congruent with mood.  The examiner found the veteran 
to deny suicidal or homicidal ideation, but to be oriented, 
with logical and linear thought processes, and to have fair 
insight, judgment, and decision-making abilities.  

The evidence indicates that the veteran has some symptoms and 
impairment approximating a 50 percent evaluation.  38 C.F.R. 
§ 4.130.  Diagnostic Code 6260.  The evidence does not 
indicate that the veteran had symptoms of flattened affect, 
circumstantial speech, panic attacks, difficulty 
understanding complex commands, impaired memory, impaired 
judgment, or impaired abstract thinking.  However, the 
evidence indicates that the veteran has had disturbances of 
motivation and mood and difficulty establishing and 
maintaining effective social relationships.  

Additionally, the veteran's GAF scores support a 50 percent 
evaluation.  The initial VA examination in March 2003 
recorded a GAF score of 50, reflecting severe symptoms.   
Subsequent VA outpatient records assessed GAF scores ranging 
from moderate to severe scores of 80 to 50.  The veteran's 
most recent VA examination, from January 2005, specifically 
reviewed the veteran's PTSD and assessed a GAF of 50.  

When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  38 U.S.C. 5107(b).  38 C.F.R. § 
3.102.  The record indicates a varying degree of severity of 
PTSD symptoms to support an increased rating; therefore, the 
benefit of the doubt rule applies, and a 50 percent 
evaluation is granted.  Gilbert v. Derwinski, 1 Vet.App. 49, 
58 (1991).  

A higher evaluation of 70 percent is not appropriate at this 
time, as the veteran does not have PTSD symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the  ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

A 50 percent evaluation for PTSD is granted.  To this extent, 
the appeal is allowed.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


